Herrick, J.:
The portions of chapter 22 of "the Law;s. of 1896 which it is . sup-, posed deprive the relators, of their right to compensation are found .in sections 19 "and 20, and it'is only those sections that we need to consider. . .
The relator Bitrby was elected a justice of the peace of the town of Fort .Edward in 1894. .. That office is a. constitutional office, and the term of office is fixed ¡at four years, (Const, art: 6, § 11.)
The same section of the Constitution that provides for the election and term of office of justices of ;the peace provides the manner in which their terms of office may-he terminated,"that is, by their trial for misbehavior.
*169When the Constitution has fixed the term of office, and prescribed the cause for which and the method by which an incumbent of such office may be removed, such cause and method are exclusive, and it is beyond the power of the Legislature to remove or suspend him from office for any other cause, or in any other method. (Lowe v. Commonwealth, 3 Metc. [Ky.] 237; Rathbone v. Wirth, 150 N. Y. 459, 475; Black’s Const. Law, 255.)
It will be conceded, I think, that the Legislature does not possess the power to abolish a constitutional office. And I think it will also be conceded as a rule of construction that what the Legislature cannot do directly it cannot .do by indirection or evasion, no matter whether that evasion be of the express terms or of the spirit and intent of the Constitution.
A written Constitution would be of little avail as a practical and useful restraint upon the different departments of government if a literal reading only was to be given to it, to the exclusion of all necessary implication, and the clear intent ignored, and slight evasions or acts, palpably in evasion of its spirit, should be sustained as not repugnant to it. (People ex rel. Bolton v. Albertson, 55 N. Y. 50.)
The office of justice of the peace is one of the oldest known to the English law. Originally, .it was merely a peace office with no civil jurisdiction, but from a time, long antedating our Constitution it was an office with both civil and criminal jurisdiction, and had such jurisdiction at the time of the .framing of our Constitution.
While having both civil and criminal jurisdiction, the most important functions exercised by the incumbents have been those of conservators of the peace and administrator’s of the criminal law. While the powers and duties of the office have been conferred by statute, yet those statutes date so far back in the history of English law that they may be said to be common-law powers, which were adopted by us from the English law, together with the office of justice of the peace, and to be inseparable from the office, like the powers and duties of sheriff.
The Constitution does not, in express terms, say anything about the powers or duties of justices of the peace, but the framers of that instrument are presumed to have known the laws relating to them *170as they then' existed, and to have provided for such office with reference to their then existing powers and d-uties.
The power to.create inferior, local courts, conferred by article 6,' section 18, of the Constitution, is a power to create additional courts and magistrates to-those, specifically named in the Constitution, but not a power to create courts or magistrates in place of, or as substitutes for, or'in. destruction of, those specifically named.
“ Such courts as are provided for in the. Constitution of the State can neither be abolished nor changed by the Legislature; and whatever jurisdiction is intrusted to them, by .the Constitution is beyond • the reach of the Legislature; it can.neither be added to, diminished nor modified, but the manner of its exercise, may be regulated by statute,” (Black’s Const. Law, 252.)
But, under the guise of 'regulation, the Legislature has no power, either directly or indirectly, to take, away .any part'of the ¡lower or authority ■ of a court, or- magistrate created or. recognized by the Constitution. ■ •
It must be obvious that if the Legislature can -by one act takeaway the criminal jurisdiction of a justice of the peace, if may in another take away'all civil jurisdiction' and thus destroy the office, A constitutional office cannot thus be destroyed. " .
“ The king may grant -the office of sheriff durante bene plaeiio, and although he may determine the office at his pleasure^ yet he canno.t determine it for .part. * * * ' Nor can ' he abridge the sheriff of anything incident of appurtenant .to his office.” (7 Bacon’s Abr. .[Bóuvier’s ed.] 310.) ..
While the Legislature may regulate and add to or diminish the dirties or fees of a constitutional office, it has no power to create a new office for. tlie performance of such duties, or the principal part '.of them. {Warner v. The People, 2 Den. 272.) ■ .
“ So, it has been held, that to change the name, or to divide up. and partition the duties.among several, or:to take parts of the.duties of several, officers and combine them in cine will not be permitted.” : (Metropolitan Board of Health v. Heister, 37 N. Y. 661, 666.)
Where a State Constitution provides' for the election of sheriffs and fixes the term of office, etc., but does not define what powers, rights and duties shall attach or belong to the office, the Legislature *171has no power to take from the sheriff a part of the duties and functions usually appertaining to the office and transfer them to another. (The People ex rel. McEwan v. Keeler, 29 Hun, 175; State ex rel. Kennedy v. Brunst, 26 Wis. 412; King v. Hunter, 65 N. C. 603.)
]¡t is unnecessary to argue that the same principle that applies to the constitutional office of sheriff, in the matters last referred to, applies to the constitutional office of justice of the peace.
But it is said that none of the. powers of a justice of the peace of the town of Fort Edward have been taken away; that this act merely relieves him from the duty of exercising his powers and the jurisdiction of his office in criminal cases, and provides if he does so voluntarily he shall not receive any compensation therefor.
• I doubt whether the Legislature can relieve a constitutional officer of the obligation of discharging any of the duties or exercising the jurisdiction attached to the office.
The powers and jurisdiction conferred upon the office of justice of the peace are not for the benefit of the incumbent, but for the public good, and when the occasion arises it is his duty t'o exercise them. Powers conferred for the public good and the duty of exercising them are couple.d together and cannot be severed.
“Offices * * * consist in a right and correspondent duty to execute a public or private trust and to take the emoluments belonging to it.” (3 Kent’s Comm. 454; The People ex rel. Henry v. Nostrand, 46 N. Y. 375-381.)
But whether the Legislature can or cannot relieve him of the duty, in' a proper case, of exercising the powers of his office, I do not think it can deprive him of the right to. his fees if he chooses to exercise such powers, notwithstanding the act of the Legislature relieving him from the obligation to do so..
Section 20 of article 6 of the Constitution provides that “ No judicial officer except justices of the peace shall receive to his own use any fees or perquisites of office.” This it seems to me is not only a constitutional recognition that the compensation of justices of the peace was by fees, which under the principles above set forth the Legislature is bound to recognize, but is also an express permission to receive fees for their services, and that which the Constitution expressly permits, the Legislature cannot directly or indirectly prohibit.
*172The framers of this act, while apparently recognizing the fact that the power and jurisdiction of a justice of the peace in criminal proceedings cannot be directly taken.away or their exercise prohibited, have by indirection attempted to utterly destroy the jurisdiction of ' the office in such matters by preventing its exercise. '
* First,, the act gives the police justice all the powers of a justice* of the peace; next it relieves the justices of the peace from all obligation to. take any proceedings in criminal matters ; then it provides that they shall not be paid for their services if they do’ take cognizance of any such cases. It has been held -that merely depriving an officer of his fees was equivalent to depriving him'of his office, and was unconstitutional.-
In Reid v. Smoulter (128 Penn. St. 324) it was held that an act taking away the salary of the clerk of the court was unconstitutional; that while the adjustment of the salary was within the power of the Legislature, yet as the clerk derived his- office directly from the Constitution,-the Legislature could not expel him from it by repealing the act fixing his salary.
The act here proceeds still further; it provides that it shall not be the duty of any peace officer (I use that- term to embrace .all those mentioned in the statute) to serve any process issued by a justice of the peace of said town, in execution of the criminal laws of the State,-and that if they do so they shall, receive no compensation therefor»
We have here then a constitutional office, the most important of' whose powers and functions are- conferred upon .another office created by the Legislature; the incumbents of the' constitutional-office relieved from .the duty of discharging the functions, of that office, deprived of their pay for such services if they perform them, and with no officers to execute their process if they .issue any. .
Does it need any argument to show that this is utterly destructive, of the' office V " ■
Can a, public office be conceived of. with no duties to be performed ?
And what becomes .of a court or magistrate, whose powers and jurisdiction have been conferred Upon another, where the incumbents of the office have nó duties to perform, can receive no compensation if they exercise the functions -of their office, and *173whose orders and process the public officers are under no obligation to obey or serve.
There is another aspect of this act that should be considered, not only because of its relation to the right of the relator Ryan to his fees for service, but also because of the dangerous principle involved. As we have heretofore seen, section 19 provides that no peace officer shall be obliged to serve any process issued by any justice of the peace of the town of Fort Edward in any criminal proceeding.
Courts and magistrates cannot execute their own process; the functions of their office cannot be" performed except through the aid of executive officers. It has been well said of them that they “ have neither force nor will, but merely judgment, and to be ultimately dependent upon the aid of the executive arm for the efficacious exercise even of this faculty.” (Commonwealth ex rel. Hepburn v. Mann, 5 W. & S. [Penn.] 403, 410.)
From time immemorial the sheriff and constables have been the executive officers to serve and enforce the process of courts and magistrates, and to relieve them of all obligation to do so and prohibit their payment if they do, is to hamstring the court and leave it helpless.
In providing for courts and the election of "magistrates, the framers of the Constitution must be presumed to have had in view the ordinary powers and functions of such courts and magistrates and the manner in which they have been customarily exercised, and to have intended that they should continue to be so exercised; and to relieve those officers customarily charged with the duty of enforcing the process of the court, without providing any other means for that purpose, is in violation of the intendment of the Constitution, an infringment by the Legislature upon the judical powers of the State, and cannot be upheld.
The means of enforcing its process and judgment is of the very essence of judicial power and authority, and to relieve public officers from all obligation to obey a court or magistrate is the most serious blow that can be dealt to them. The office of justice of the peace, while inferior in power and authority to that of judge of the Court of Appeals or justice of the Supreme Court, is a very important one in our system of government, and, within its sphere, is" in law just as much entitled to respect, and to the protection *174óf the Constitution, as that of either of the other, courts I have mentioned. • ' ' .
If sheriffs and constables can be relieved • of the duty of serving the process or enforcing the mandates of justices of the peace, so they can. of any other magistrate- or court; the principle .is the same whether applied to the Justices’ .Court or the court of last resort.; if the power exists in the Legislature as to the .one, it does as to the others, and the judiciary is no longer an independent branch of the government,.but is subject to legislative control; it is unnecessary to enter into any argument to show that that is contrary to the fundamental law-of the State. ...
For .these reasons it seems to me that sections 19 and 20 of chapter 22 of the Laws of 1896 are Unconstitutional and void, and consequently that the relators are'entitled to their fees.
This conclusion is not in conflict" with the case of' The Matter of Gertum v. Board of Supervisors (109 N. Y. 170).
- In that case the court said ; “It is-undoubtedly beyond the power of the Legislature, by. direct legislation, to abolish the office of justice of the peace in towns.or shorten their terms'.of office so long . as the town exists, but they have, an unquestioned right to alter and \ change the limits of. their jurisdiction or abolish the town organization altogether, provided it be ’done in good faith, and for proper ■ constitutional objects, . The whole force and effect of the provision in relation to justices is satisfied by enforcing -it, so long as there is a town organization in existence authorized’ under the Constitution to elect justices of the peaee and requiring the pérformance' of their functions in the government of the town,”
Neither is it in conflict with the cases of Sill v. The Village of Corning (15 N. Y. 297); Brandon v. Avery (22 id. 469); People ex rel. Sinkler v. Terry (108 id. 1); Bocock v. Cochran (32 Hun, 521); Village of Deposit v. Vail (5 id. 310); Rockwell v. Raymond (5 N. Y. Supp. 642); People ex rel. Lynch v. Duffy (49 Hun, 276). All those cases arose over laws cieating courts for cities or villages ' and where. the exercise of their jurisdiction was confined to the limits of such city or village, and the acts were held' constitutional because limited in jurisdiction to the territory of the city or village ■ for which they were created, In the first case, that of Sill v. Village of Corning, the law was held valid because there was. no *175restriction upon the Legislature, either express or implied, a.s the Constitution then was, which prohibited their organizing local courts for villages; and in the other cases because they were passed in pursuance of that provision of the Constitution which expressly permitted the organization of inferior local courts, and those courts were each of them inferior in jurisdiction, that is, territorial jurisdiction, to any of the courts provided for in the Constitution.
In the case of Brandon v. Avery (supra) the court held that as the territorial jurisdiction of the court was confined to the village, that that sufficiently marked the- distinction between that office and justice of the peace of towns, to save the. act from being condemned as unconstitutional. (See Geraty v. Reid, 78 N. Y. 67.)
In Qeraty v. Reid the court, in discussing the question before it, said that the Constitution of 1846 had “provided specifically for the election of justices of the peace in the several towns of the State, and hence it was not competent for the Legislature to create that office and provide for an election in a different manner or by any other locality. The implied prohibition is as effectual as if it had been expressed.” In the case of The People ex rel. Sinkler v. Terry (supra), after reciting the fact that the jurisdiction of the justice provided for by the act then under consideration was confined to the limits of the village of Canton, the court said : “ This makes the court a local one.. The jurisdiction which the justice exercises is inferior to that of a justice of the peace of towns, because it is more limited in area, and also in kind in civil cases, for in those he is so limited in the exercise of his jurisdiction that both parties must be residents or inhabitants of the village.”
For those reasons it was held that the court established by the act was both local and inferior.
In none of the eases was a law sustained that gave the local court the same territorial jurisdiction as that of justice of the peace of towns. And in no case was there any attempt to relieve the justices of the peace from the obligation of performing their duty and exercising the powers and jurisdiction of their offices in proper cases, or depriving them of their compensation in such cases as they did act in, nor was any attempt made to deprive them of the services of officers to execute their process.
The conclusion arrived at, however, is in harmony with the case of *176Waters v. Zangdon (40 Barb. 408), cited and approved in Geraty v. Reid (78 N. Y. 66). In that case the act in question-provided that “ the police justice shall have -the same powersand jurisdiction, and be subject to the samé duties and liabilities, as justices of the- peace in the town of Whitestown.” The court said“ This act says in-broad and plain language that the police justice-shall have the same powers, and jurisdiction as a justice of the peace of the town-of Whitestown. This makes him de jure n justice of the peace of the town- of Whitestown. Calling Mm a police justice does not restrict his jurisdiction. * * * Regarding the police justice in this- ease as clothed with all the authority and jurisdiction of a justice of the peace of the town- of Whitestown, without restriction upon his jurisdiction to issue any process which a justice: of the peace of' the same town might issue, and to hold. courts in all respects in the same manner and with the same jurisdiction as a justice of the peace of the town of Whitestown, I think the act in question, so far as it creates such an officer,-a clear-violation of the Constitution.”' - It has not seemed to be necessary for the purposes of these appeals tó consider the other sections of the law, or to determine whether that portion of it providing for the office of police justice and defining his powers is constitutional.or not, for.the reason, that sections 19 and 20 may be stricken from the -act and still leave it an operative and effective law; and 1 cannot say that the matter contained in those sections forms such an essential part of the. plan contemplated by the act that, without their presence, the Legislature would not have passed it.
Heither have I.overlooked that part of section 18 of article-3 of the Constitution which. prohibits . the passage of any local bill decreasing the fees of public officers "during the terms for which said officers.are' elected or appointed, but it has seemed to me unneces-' sary to discuss it. -
The orders appealed from should be affirmed, with costs and disbursements., .
All concurred.
Orders affirmed, with costs and disbursements.